Citation Nr: 0834524	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-27 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple ischemic 
strokes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to March 
1995 with additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida and a July 2005 rating decision by 
the RO in Jackson, Mississippi.  

In June 2007, a hearing was held before the undersigned 
sitting at the RO.  In April 2008, the Board remanded this 
case for additional development.  The Appeals Management 
Center (AMC) issued a Supplemental Statement of the Case 
(SSOC) in June 2008, which continued the denial of service 
connection.  

In response to the June 2008 SSOC the veteran submitted a 
statement and copies of service records, which were received 
by the AMC on August 18, 2008 (within the 60 day period 
following the SSOC).  It appears the documents were not 
associated with the claims file prior to its August 19, 2008 
transfer to the Board.  The documents were subsequently 
forwarded to the Board and received on August 27, 2008.  The 
service records submitted were previously considered and are 
duplicate.  The veteran's statement contains argument that 
the June 2008 examination was inadequate and that the 
examiner did not consider all records.  These contentions 
were again raised by her representative in the September 2008 
post-remand brief.  On review, the Board finds that a remand 
for additional SSOC is not required.  See 38 C.F.R. §§ 19.37, 
20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran presented to the Naval Hospital emergency 
department with complaints of left sided paresthesia on 
October 21, 2000 during a weekend Reserve drill.  Assessment 
at that time included a questionable transient ischemic 
attack (TIA), but the medical evidence does not show that the 
veteran suffered a cerebrovascular accident (CVA) at that 
time.  

2.  The preponderance of the evidence is against a finding 
that the veteran's multiple strokes and residual disability 
are related to active military service or events therein, and 
there is no evidence of stroke (brain thrombosis) manifested 
to a compensable degree within one year following discharge 
from active military service.  


CONCLUSION OF LAW

Multiple ischemic strokes were not incurred during active 
military service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in December 2003 that notified the veteran of the evidence 
needed to substantiate her claim for service connection.  
This letter advised the veteran of the evidence VA would 
provide and of the evidence she needed to provide.  A letter 
dated in April 2007 notified the veteran of the evidence VA 
had pertaining to her claim and of the evidence necessary to 
grant a claim for service-connected benefits.  The veteran 
was also asked to send any evidence in her possession that 
pertained to her claim.  A letter dated in May 2008 provided 
information regarding the assignment of disability ratings 
and effective dates.  The claim was readjudicated by SSOC 
dated in June 2008.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The claims file contains the veteran's service treatment 
records for her period of active service, VA medical records, 
private medical records, and records from Navy Hospital 
Jacksonville.  The Board notes that the RO requested 
additional records from the veteran's Reserve unit but 
received a negative response.  

The veteran underwent VA examinations in June 2005 and June 
2008.  The veteran and her representative both argue that the 
June 2008 examination was inadequate.  The veteran contends 
that the examiner overlooked evidence during his review of 
her record and that he did not conduct any examinations at 
all.  In the September 2008 post-remand brief, the veteran's 
representative contends that the examiner failed to respond 
to the requested information from the Board and that the 
veteran should be allowed another examination by an 
independent examiner to obtain the full disability picture.

A review of the April 2008 remand shows that the Board 
requested an appropriate examination to determine the nature 
and etiology of the underlying disability that led to the 
veteran's strokes, to include all indicated tests and 
studies.  The Board indicated that all clinical findings 
should be reported in detail and that the claims folder must 
be available for review.  The examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that the veteran's disability due to stroke was related 
to the in-service complaints of non-radiating chest pain and 
chest pain with left arm numbness during the veteran's period 
of active military service.  The examiner was to provide 
rationale for all conclusions.

Review of the June 2008 examination indicates that the claims 
folder was reviewed.  The examiner discussed the veteran's 
history and a physical examination was conducted.  Objective 
findings were reported.  The Board acknowledges that 
additional diagnostic testing was not accomplished.  However, 
the examiner indicated he performed an extensive review of 
previous documentation of diagnostic/clinical tests.  In this 
regard, the Board notes that the file contains multiple 
neurologic evaluations and the veteran has gone extensive 
testing with the etiology of her strokes remaining unclear.  
The Board is not in a position to make medical judgments 
regarding whether additional testing should have been 
accomplished.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Review of the examination shows that the requested 
opinion was provided along with sufficient rationale.  The 
Board has considered the arguments set forth by the veteran 
and her representative, but finds that the examination is 
adequate and that a remand for further examination is not 
required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that service connection is warranted for 
multiple ischemic strokes.  At the hearing, the veteran and 
her spouse reported that she has had 5 strokes and that they 
were unsure how many TIAs.  The order of progression was 
described as TIAs then strokes, blindness, and seizures.  The 
veteran has submitted various statements and provided 
testimony outlining her contentions, to include: that the 
incident occurred while she was a drilling reservist during a 
weekend drill and was a precursor to the stroke; that she 
experienced paresthesias of the left upper extremity a number 
of times while on active duty and continued to have the same 
type of incidents after leaving the service; that ischemic 
stroke was not an injury sustained during a period of active 
or reserve duty but rather, the strokes were a manifestation 
of a disease or condition that incurred while on active duty 
but did not manifest itself until after discharge and the 
manifestation began in the form of a TIA that later became an 
ischemic stroke; and finally, that there is a connection 
between stroke and the presumptive condition of brain 
thrombosis.  The veteran also argued that her illness could 
have been caused by in-service exposure to hazardous 
chemicals or toxins.  The veteran's contentions encompass 
both direct and presumptive theories of service connection.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran serviced continuously for 90 days or more during 
a period of war or after December 31, 1946, certain chronic 
diseases, including brain thrombosis, shall be service 
connected although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following discharge from military 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2007).  

Records from the veteran's period of active service include 
an undated service treatment record showing complaints of 
chest pain with left arm numbness.  In January 1984, the 
veteran was seen with complaints of chest pain.  The pain was 
confined to the upper chest and did not radiate.  It was 
noted she had a productive cough with green sputum for 2 
weeks.  Assessment was RTI (respiratory tract infection) with 
costochondritis.  On April 24, 1988, the veteran was seen 
with complaints of chest pain with left arm numbness gradual 
onset after lifting some boxes.  Assessment was chest pain, 
musculoskeletal.  The veteran returned the following day with 
continued complaints.  Assessment was costochondritis; and 
referred symptoms to left arm.  It was noted that she was 
holding her arm in forced extension secondary to worry 
causing increased symptoms from axillary/costophrenic spasm.  
In September 1994, the veteran presented with complaints of 
chest pain and left arm numbness.  EKG and x-rays were within 
normal limits.  Assessment was chest pain, noncardiac.  On 
examination for separation in December 1994, the veteran's 
neurologic system was reported as normal on clinical 
evaluation.  

Private medical records show that a brain MRI was performed 
in August 2000 following a history of slurred speech, 
numbness on the right and history of a seizure.  Impression 
was no diagnostic findings.  A neurology office consult dated 
August 28, 2000 indicates the veteran presented with an 
episode of numbness involving the right upper extremity and 
right side of her face three weeks prior.  She also had 
trouble speaking.  Assessment was (1) recurrent TIA, left 
anterior circulation; stroke risk factor of hypertension, 
also on birth control pills; (2) history of hypertension; and 
(3) history of hypothyroidism.  

In October 2000, while attending a weekend drill, the veteran 
was taken to the Naval Hospital with complaints of left arm 
numbness and tingling.  She reported a history of the same 
three months prior.  Assessment was hypertension by history; 
questionable TIA left sided paresthesias; and hypothyroidism.  

Statement from Jacksonville Neurological Clinic dated in 
January 2001 indicates the veteran was evaluated in October 
for transient upper extremity and facial numbness.  It was 
noted that she had a recurrent TIA in November while on 
Reserve duty.  Assessment was recurrent TIA involving both 
cerebral hemispheres.  The examiner noted this might be 
related to small vessel disease but wondered about the 
possibility of a cardiac cause.  A January 2001 letter from 
Dr. Lavine to the Navy notes a history of two separate 
episodes of TIA like symptoms.  An extensive neurological 
workup was reported as normal and there was no etiology for 
the symptoms.  

Reserve record dated in June 2001 indicates that the veteran 
was not physically qualified for retention due to TIAs and 
hypothyroidism.  

Neurological evaluation in April 2002 noted multiple 
recurrent neurological episodes.  Some were associated with 
strokes and some were not.  Comprehensive workup was reported 
as unrevealing.  Clinic note dated in August 2002 indicates 
the stroke and stroke-like episodes remain unexplained.  
Neurological evaluation dated in September 2003 includes an 
impression of status post multiple strokes, the last of which 
was in April 2003.  

The veteran underwent a VA examination in June 2005.  The 
examiner reviewed the claims file and noted that the veteran 
had been diagnosed with multiple strokes of unclear etiology.  
He described the disability present following the strokes and 
went on to state:

While it is clear that this condition 
began while the patient was on reserve 
duty, the ultimate diagnosis remains 
obscure.  There are many features of this 
history which are not consistent with 
recurrent stroke, and certainly not 
consistent with stroke due to 
atheromatous disease.  It is my suspicion 
that this patient is suffering from an 
autoimmune or inflammatory disorder 
resulting in cerebral vasculitis, 
especially in light [of] her history of 
two other autoimmune disorders, namely 
psoriasis and multinodular goiter.  
However, this diagnosis could not be made 
without brain biopsy, which has not been 
obtained yet.  Nonetheless, it is clear 
that the symptoms patient experienced 
while on reserve duty were 
manifestation[s] of this underlying 
disorder, and thus certainly began while 
in the service.  

The veteran most recently underwent VA examination in June 
2008.  The claims folder was reviewed.  Diagnosis was CVA.  
The examiner noted a history of strokes as described.  
Regarding whether her disability was related to her period of 
active military service, the examiner stated the following:

While the patient states she thinks she 
might have had a TIA during this period, 
there is no evidence to support this 
claim.  The only reports are related to 
nonradiating chest pain and transient 
left arm numbness.  At this time I do not 
find any information present in her 
active military duty records to support 
the claim that she had manifestations of 
this stroke while she was in active 
military duty.  At this time I cannot 
find any evidence to support the claim 
that her active duty complaints are 
related to the strokes that occurred many 
years later.  I have discussed this at 
length with her and her husband and have 
tried to explain the lack of evidence to 
them.

The Board has considered the veteran's argument that her 
disability began manifesting while on Reserve duty and 
acknowledges the June 2005 VA opinion that the veteran's 
symptoms began on Reserve duty.  In this regard, the Board 
notes that service connection is warranted for disability 
incurred during active service and that the term "active 
military, naval, or air service" includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty; and any period of INACDUTRA 
during which the individual concerned was disabled or died 
(i) from an injury incurred or aggravated in line of duty; or 
(ii) from an acute myocardial infarction, a cardiac arrest, 
or a CVA occurring during such training.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) (2007).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(c) (2007).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2007) 38 C.F.R. § 
3.6(d) (2007).

The veteran's Reserve unit has not confirmed her duty status 
in October 2000.  The veteran reported that she was on a 
weekend drill and has submitted evidence indicating a duty 
status of "sick in quarters" and also evidence showing her 
Reserve point totals.  The evidence suggests she was on a 
period of INACDUTRA, and the medical records dated October 
21, 2000 clearly show the veteran experienced left upper 
extremity numbness and had a possible TIA.  However, the 
evidence does not establish that the veteran sustained an 
injury or experienced any of the covered diseases listed, to 
include a CVA.  Accordingly, the weekend drill is not 
considered a period of active military service.

Furthermore, regardless of whether this weekend drill 
constituted ACDUTRA or INACDUTRA, the  Board observes that 
private neurology records show that the veteran was having 
symptoms several months prior to her October 2000 drill 
weekend and continued to have such symptoms following that 
drill before ultimately having a stroke.  Thus, to the extent 
that the June 2005 VA examiner found that the first symptoms 
begin during the weekend drill in October 2000, the Board 
finds this opinion to not be probative, as it was clearly 
based on an erroneous history.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  The Board further finds that there is 
no lay or medical evidence of any permanent worsening of 
symptoms during her drill weekend and no competent evidence 
otherwise indicating that the underlying condition was in any 
way aggravated during Reserve service.  In this regard, the 
Board notes that provisions relating to presumptive periods 
as well as the presumption of soundness do not apply to 
ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474 (1991).  

The veteran's argument that her current disability is related 
to the symptoms shown during her regular active duty has also 
been considered.  Service treatment records do show 
complaints of chest pain and left arm numbness.  These 
symptoms, however, were not attributed to neurological 
problems and active duty service records do not contain any 
evidence of chronic neuorological disability.  

The veteran has reported continuing episodes of numbness and 
arm pain since discharge from active service and she is 
considered competent to report continuing symptoms capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  However,  the Court has held that, even where 
a veteran asserted continuity of symptomatology since 
service, medical evidence was required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition . . . " See, e.g., McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).   

As noted, the June 2008 VA medical opinion does not relate 
the veteran's strokes many years following service to her 
active military service, to include the complaints of chest 
pain and arm numbness.  The record also does not contain 
competent evidence showing exposure during active service to 
hazardous chemicals or other toxins and there is no medical 
evidence relating current disability to the claimed exposure.  

The veteran has also suggested that she had stage I 
hypertension at the time of her separation from service 
(based on a blood pressure reading of 144/86) and that her 
subsequent strokes were related to this.  The veteran is not 
service-connected for hypertension nor has she claimed 
service connection for this disability.  Review of the record 
does not show a diagnosis of hypertension during active 
service and there is no evidence showing hypertension 
manifested to a compensable degree within one year following 
discharge from active service.  The Board acknowledges the 
veteran's arguments, but notes that she is not competent to 
provide a diagnosis or render a medical etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, 
although medical evidence notes hypertension as a risk factor 
for strokes, it does not establish that the veteran in this 
case actually developed hypertension in service or within one 
year of separation from service.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (holding that treatise evidence cannot 
simply provide speculative generic statements not relevant to 
the veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion").

Finally, there is no evidence of stroke (brain thrombosis) 
manifested to a compensable degree within one year following 
the veteran's discharge from active military service; thus, 
presumptive service connection is not warranted.  The Board 
acknowledges the veteran's contentions regarding presumptive 
service connection but notes there is no basis for applying 
the "presumption" solely on the basis that health care 
providers have determined that the precise etiology of the 
strokes is unknown.  
 
The Board is sympathetic to the veteran in that it is clear 
that she sincerely believes that her disability had its onset 
with symptoms that first manifested during active duty.  
However, considering the evidence of record and with 
application of the relevant laws and regulations, a grant of 
service connection is not warranted.  As the preponderance of 
the evidence is against the claim, the Board finds that the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Entitlement to service connection for multiple ischemic 
strokes is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


